
	
		I
		112th CONGRESS
		1st Session
		H. R. 2019
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Ms. Richardson (for
			 herself, Mr. Conyers,
			 Mr. Nadler,
			 Mr. Serrano,
			 Ms. Norton,
			 Ms. Lee of California,
			 Mr. Filner,
			 Ms. Slaughter,
			 Ms. Velázquez,
			 Mr. Jackson of Illinois,
			 Mr. Cleaver,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. Grijalva,
			 Mr. DeFazio,
			 Mr. Cummings,
			 Mr. Towns,
			 Ms. Clarke of New York,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Sablan,
			 Mrs. Napolitano,
			 Ms. Chu, Ms. Bass of California,
			 Mr. Capuano,
			 Ms. Fudge,
			 Ms. Roybal-Allard,
			 Mrs. Maloney,
			 Mr. Ellison,
			 Mr. Sires,
			 Mr. Butterfield,
			 Ms. Brown of Florida,
			 Mr. Cohen,
			 Ms. Schakowsky,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Baca, Ms. Moore, Mr.
			 Meeks, and Mrs.
			 Christensen) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent and remedy discrimination with respect to
		  federally funded transportation projects, programs, and activities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Opportunity and Accountability Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Public investment in the transportation
			 system of the United States is critical to ensuring equitable opportunities,
			 mobility, and economic security and prosperity for all Americans.
			(2)To prevent and eliminate discrimination on
			 the basis of race, color, or national origin related to Federal transportation
			 funding, the Department of Transportation has issued regulations to effectuate
			 title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), which
			 prohibit discrimination on the basis of race, color, or national origin,
			 including actions that have the effect of discriminating against individuals of
			 a particular race, color, or national origin.
			(3)Full enforcement of title VI of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d et seq.) and related regulations is
			 necessary to establish accountability for recipients of Federal funds and to
			 ensure that Federal funds are not spent in a manner that encourages,
			 subsidizes, or results in discrimination on the basis of race, color, or
			 national origin, directly or indirectly.
			(4)The absence of a private right of action to
			 enforce Department of Transportation regulations that effectuate title VI of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) would leave full
			 vindication of the right to nondiscrimination solely to the Department of
			 Transportation, which may fail to take necessary and appropriate action because
			 of administrative delay, limited resources, or other reasons.
			(5)The decision of the Supreme Court in
			 Alexander v. Sandoval, 532 U.S. 275 (2001), impairs protections against
			 discrimination intended by Congress, denying a private right of action to
			 redress conduct prohibited by title VI of the Civil Rights Act of 1964 (42
			 U.S.C. 2000d et seq.) and related regulations.
			(6)Action by Congress to confirm the existence
			 of an effective private right of action is necessary to ensure that victims of
			 discrimination will have a remedy if they are excluded from, denied the
			 benefits of, or subjected to discrimination by programs or activities receiving
			 Federal financial assistance.
			(7)Without effective enforcement of equal
			 opportunity and nondiscrimination statutes and regulations, transportation
			 decisions and investments can directly or indirectly result in discriminatory
			 outcomes, including residential segregation, population displacement, exclusion
			 from transportation decisionmaking, disproportionately high rates of exposure
			 to pollutants, and denial of equitable transportation benefits on the basis of
			 race, color, or national origin.
			(8)Without effective oversight and monitoring
			 of equal opportunity and nondiscrimination statutes and regulations,
			 transportation decisions and investments can directly or indirectly result in
			 the underemployment of racial and ethnic minority workers and the
			 underrepresentation of disadvantaged business enterprises in Federal
			 contracting.
			(9)The likelihood of owning an automobile
			 varies by race, color, and national origin, with 24 percent of African-American
			 households, 17 percent of Latino households, and 13 percent of Asian-American
			 households not owning an automobile as compared to 7 percent of Caucasian
			 households.
			(10)Reliance on public transportation varies by
			 race, color, and national origin, as nearly 60 percent of all transit riders
			 are people of color.
			(11)Public transportation investment decisions
			 are significantly related to access to job opportunities for communities
			 reliant on mass transit.
			(12)African-Americans,
			 Latinos, and Asian-Americans are more likely to rely on mass transit to get to
			 work and school than Caucasians and, in urban areas, people of color comprise
			 62 percent of all bus riders, 35 percent of all subway riders, and 29 percent
			 of all commuter rail riders.
			(13)Exposure to pollutants associated with
			 highway, freight facility, and other transportation investments varies by race,
			 color, and national origin, with African-Americans and Latinos
			 disproportionately exposed to harmful air pollutants associated with highways
			 and freeways.
			(14)Only 6 percent of the roughly 8,000,000
			 people employed in the construction industry are African-American, which
			 results in African-American workers being less likely to be hired on
			 transportation projects.
			(15)Racial and ethnic minorities are
			 underrepresented in transportation decisionmaking bodies, as 88 percent of the
			 voting members of the 50 largest metropolitan planning organizations in the
			 United States are Caucasian, 7 percent are African-American, 3 percent are
			 Latino, and one percent are Asian or Pacific Islander, and minorities are
			 underrepresented in State departments of transportation in almost all workforce
			 categories, including the officials and administrators who lead those
			 organizations and make hiring decisions.
			3.Enforcement
			 relating to title VI of the Civil Rights Act of 1964
			(a)Administrative
			 enforcement
				(1)In
			 generalThe Secretary of Transportation shall enhance monitoring,
			 enforcement, and technical assistance activities carried out by the Department
			 of Transportation to ensure the compliance of recipients of Federal financial
			 assistance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.).
				(2)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $3,000,000 for each of fiscal years 2012 through
			 2016.
				(b)Private right of
			 action
				(1)PurposeIt is the purpose of this subsection to
			 clarify that there is a private right of action to enforce the regulations of
			 the Department of Transportation issued to effectuate title VI of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d et seq.).
				(2)In
			 generalAny person aggrieved
			 by the failure of a recipient of Federal financial assistance to comply with
			 any regulation, or part thereof, that prohibits discrimination and was issued
			 by the Secretary of Transportation to effectuate title VI of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000d et seq.) may bring a civil action in any Federal
			 or State court of competent jurisdiction.
				(3)Recovery with
			 respect to intentional discriminationIn an action brought by an aggrieved person
			 pursuant to paragraph (2) based on evidence of intentional discrimination, the
			 aggrieved person may recover equitable and legal relief, reasonable attorney’s
			 fees (including expert fees), and costs.
				(4)Recovery with
			 respect to discrimination based on disparate impactIn an action brought by an aggrieved person
			 pursuant to paragraph (2) based on evidence of disparate impact, the aggrieved
			 person may recover equitable relief, reasonable attorney’s fees (including
			 expert fees), and costs.
				(5)Waiver of State
			 immunityAs a condition of
			 receiving Federal financial assistance from the Department of Transportation, a
			 State waives immunity under the 11th Amendment of the Constitution of the
			 United States with respect to a civil action brought in Federal court under
			 paragraph (2).
				(6)Relationship to
			 other lawNothing in this
			 subsection may be interpreted to restrict or deny any other right, private
			 right of action, privilege, remedy, or protection expressly or implicitly
			 conferred by any other provision of law, including any regulation.
				4.Transportation
			 Equity Research Program
			(a)In
			 generalThe Secretary of Transportation shall carry out research
			 and demonstration activities relating to the impact of transportation planning,
			 investment, and operations on low-income and minority populations, including
			 populations that are transit dependent.
			(b)Required
			 activitiesResearch and demonstration activities carried out
			 under subsection (a) shall include activities to assist the development
			 of—
				(1)strategies to
			 advance equitable economic and community development in low-income and minority
			 communities;
				(2)strategies to
			 increase the participation of low-income and minority communities in
			 transportation planning and decisionmaking;
				(3)training programs
			 that promote equitable employment opportunities for low-income and minority
			 individuals with respect to federally funded transportation projects;
			 and
				(4)research
			 techniques for and data on the impact of transportation policy on individuals
			 without an automobile and other vulnerable populations, including with respect
			 to disaster preparedness and response, public health, and land use.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2012 through 2016.
			5.Equal opportunity
			 assessment
			(a)In
			 generalIn accordance with this section, the Secretary of
			 Transportation shall assess, throughout the United States, the extent to which
			 nondiscrimination and equal opportunity exist in the construction and operation
			 of federally funded transportation projects, programs, and activities.
			(b)Supporting
			 informationIn conducting the
			 assessment under subsection (a), the Secretary shall—
				(1)review all
			 demographic data, discrimination complaints, reports, and other relevant
			 information collected or prepared by a recipient of Federal financial
			 assistance or the Department of Transportation pursuant to an applicable civil
			 rights statute, regulation, or other obligation; and
				(2)coordinate with the Secretary of Labor, as
			 necessary, to obtain information regarding equitable employment and contracting
			 opportunities.
				(c)ReportNot later than 4 years after the date of
			 enactment of this Act, and every 4 years thereafter, the Secretary shall submit
			 to Congress and publish on the Web site of the Department of Transportation a
			 report on the results of the assessment under subsection (a), which shall
			 include the following:
				(1)A specification of the impediments to
			 nondiscrimination and equal opportunity in federally funded transportation
			 projects, programs, and activities.
				(2)Recommendations
			 for overcoming the impediments specified under paragraph (1).
				(3)Information upon
			 which the assessment is based.
				(d)Collection and
			 reporting procedures
				(1)Public
			 availabilityThe Secretary
			 shall ensure, to the extent appropriate, that all information reviewed or
			 collected for the assessment under subsection (a) is made available to the
			 public through the prompt and ongoing publication of the information, including
			 a summary of the information, on the Web site of the Department of
			 Transportation.
				(2)RegulationsThe
			 Secretary shall issue regulations for the collection and reporting of
			 information necessary to carry out this section.
				(e)CoordinationIn carrying out this section, the Secretary
			 shall coordinate with the Director of the Bureau of Transportation Statistics,
			 the Director of the Departmental Office of Civil Rights, the Secretary of
			 Labor, and the heads of such other agencies as may contribute to the assessment
			 under subsection (a).
			(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000 for each of fiscal years 2012 through 2016.
			
